 



Exhibit 10.5

     
(MEMORY PHARMACEUTICALS CORP. LOGO) [y27082y2708200.gif]
   
Memory Pharmaceuticals Corp.
   
  100 Philips Parkway
   
  Montvale, New Jersey 07645
   
  Phone: (201) 802-7104
   
  Fax: (201) 802-7190
    James R. Sulat
  www.memorypharma.com
  President & CEO

   November 13, 2006
[Name of Employee]
[Title]
Memory Pharmaceuticals Corp.
100 Phillips Parkway
Montvale, NJ 07645
  RE: Amendment to Offer Letter
  Dear                     :
This letter amends the offer letter previously provided to you by Memory
Pharmaceuticals Corp. (the “Company”), dated ___ (the “Offer Letter”).
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Offer Letter (as defined below).
The following amendments to the Offer Letter shall be effective as of the date
executed by you and the Company.

  1.   The following paragraph shall replace and supersede, in its entirety,
paragraph 3 (_) of the Offer Letter:

  (_)   Upon termination of your employment for any reason, the Company will pay
you within two (2) weeks of such termination, your current base salary earned
through the termination date, plus accrued and unused vacation, if any, and
other benefits or payments, if any, to which you are entitled, less applicable
deductions. In the event your employment is terminated by the Company without
“Cause” (as defined below) or by you for “Good Reason” (as defined below), then
for the twelve (12) month period after such termination, the Company will
continue to pay you your semi-monthly rate in effect at the time of termination,
less applicable deductions. In addition, the Company will provide and pay the
Company’s portion of your group health insurance during such twelve (12) month
period, which shall count towards the applicable benefit continuation period
required by applicable law. Thereafter, your continued benefits during the
remainder of the continuation period shall be paid at your own expense.
Notwithstanding the foregoing, the Company’s payments for your group health
insurance will terminate when you have obtained such coverage through an
alternate source before the end of the twelve (12) month period following your
termination and you are required to notify the Company within seven (7) days of
obtaining such alternate coverage. The Company will reconcile such payments with
you quarterly, and any additional payments owed to you by the Company, and any
payments owed to the Company by you, will be paid respectively within two
(2) weeks following such reconciliation period. The Company will not be
obligated to continue any such payments to you under this paragraph 3(   ) in
the event you materially breach the terms of this letter agreement or the
Confidentiality Agreement (as defined below). Notwithstanding any termination of
your employment for any reason (with or without Cause or for Good Reason), you
shall continue to be bound by the provisions of the Confidentiality Agreement.  
      All payments and benefits provided pursuant to this paragraph 3(   ) shall
be conditioned upon your execution and non-revocation of a general release
substantially in the form attached hereto as Exhibit B at the time of
termination. Your refusal to execute a general release shall constitute a waiver
by you of any and all benefits referenced in this paragraph 3(   ). The Company
will not be obligated to continue any such payments to you under this paragraph
3(   ) in the event you materially breach the terms of this letter agreement or
the Confidentiality Agreement.

 



--------------------------------------------------------------------------------



 



  2.   The following paragraph shall be added as new paragraph 3(_):

  (_)   For the purpose of this paragraph 3, the termination of your employment
for “Good Reason” shall mean the termination by you of your employment with the
Company within eighteen (18) months after a “Change in Control” (as defined
below) or the sale of a majority of the assets, obligations, or business of the
Company (whether by merger, sale of stock or otherwise), provided such
termination occurs:

  (i)   within three (3) months after a material diminution in your
responsibilities (provided that such diminution is not in connection with the
termination of your employment for Cause),     (ii)   within three (3) months of
your principal work location changing to be more than fifty (50) miles from the
Company’s principal offices, or     (iv)   within three (3) months after the
reduction by the Company of the amount of your base salary, unless such
reduction is pursuant to a plan and as a consequence the base salaries of the
Company’s executives are reduced generally.

      Provided, however, that with respect to any of the foregoing events, you
shall be required to provide the Company thirty (30) calendar days prior written
notice of your intention to resign and the Company shall have the opportunity
during such thirty (30) day period to cure such event if such event is capable
of being cured. The Company shall notify you, within sixty (60) days of receipt
of your notice of intent to terminate your employment for Good Reason if the
Company disagrees with your intent to terminate under this paragraph. For the
purposes of this letter agreement, “Change of Control” shall be deemed to have
occurred if the Company is consolidated with or acquired by another entity in a
merger, sale of all or substantially all of the Company’s assets or shares of
stock or otherwise (excluding (A) transactions solely for the purpose of
reincorporating the Company in a different jurisdiction or recapitalizing or
reclassifying the Company’s stock, or (B) any merger or consolidation in which
the shareholders of the Company immediately prior to such merger or
consolidation continue to own at least a majority of the outstanding voting
securities of the Company or the surviving entity after such merger of
consolidation).

Except as specifically set forth herein, all other terms and conditions of the
Offer Letter shall remain in full force and effect. On and after the date
hereof, each reference in this letter agreement or the Offer Letter to the
“letter” shall mean the Offer Letter as amended hereby.
Please sign below if you agree and accept the foregoing terms.
Sincerely,
Memory Pharmaceuticals Corp.

         
  By:
       
  Name:
 
 
James R. Sulat    
 
  President & CEO    

  I have read and agree to the terms and conditions contained herein:

             
 
           
 
[Name of Employee]
     
 
Date    

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF GENERAL RELEASE OF CLAIMS
GENERAL RELEASE OF CLAIMS
     For and in consideration of the payments and other benefits described in
the Offer Letter dated as of                                          (the
“Letter Agreement”) by and between Memory Pharmaceuticals Corp. (the “Company”),
and                      (“Employee”) and for other good and valuable
consideration, Employee hereby releases the Company and its respective
divisions, operating companies, affiliates, subsidiaries, parents, branches,
predecessors, successors, assigns, officers, directors, trustees, employees,
agents, shareholders, administrators, representatives, attorneys, insurers and
fiduciaries, past, present and future (the “Released Parties”), from any and all
claims of any kind arising out of or related to Employee’s employment with the
Company, Employee’s separation from employment with the Company or derivative of
Employee’s employment, which Employee now has or may have against the Released
Parties or any one of them, whether known or unknown to Employee, by reason of
facts which have occurred on or prior to the date that Employee has signed this
General Release of Claims. Such released claims include, without limitation, any
alleged violation of the Age Discrimination in Employment Act, as amended, the
Older Worker Benefits Protection Act; Title VII of the Civil Rights of 1964, as
amended; Sections 1981 through 1988 of Title 42 of the United States Code; the
Civil Rights Act of 1991; the Equal Pay Act; the Americans with Disabilities
Act; the Rehabilitation Act; the Family and Medical Leave Act; the Fair Labor
Standards Act; the Employee Retirement Income Security Act of 1974, as amended;
the Worker Adjustment and Retraining Notification Act; the National Labor
Relations Act; the Fair Credit Reporting Act; the Occupational Safety and Health
Act; the Uniformed Services Employment and Reemployment Act; the Employee
Polygraph Protection Act; the Immigration Reform Control Act; the retaliation
provisions of the Sarbanes-Oxley Act of 2002; the New Jersey Law Against
Discrimination; the New Jersey Domestic Partnership Act; the New Jersey
Conscientious Employee Protection Act; the New Jersey Family Leave Act; the New
Jersey Wage and Hour Law; the New Jersey Equal Pay Law; the New Jersey
Occupational Safety and Health Law; the New Jersey Smokers’ Rights Law; the New
Jersey Genetic Privacy Act; the New Jersey Fair Credit Reporting Act; the
retaliation provisions of the New Jersey Workers’ Compensation Law (and
including any and all amendments to the above) and/or any other alleged
violation of any federal, state or local law, regulation or ordinance, and/or
contract or implied contract or tort law or public policy or whistleblower
claim, having any bearing whatsoever on Employee’s employment by and the
termination of Employee’s employment with the Company, including, but not
limited to, any claim for wrongful discharge, back pay, vacation pay, sick pay,
wage, commission or bonus payment, money or equitable relief or damages of any
kind, attorneys’ fees, costs, and/or future wage loss. This paragraph shall not
release any claims that lawfully cannot be waived.
     It is understood that this General Release of Claims is not intended to and
does not affect or release any future rights or any claims arising after the
date hereof.
     Employee understands that the consideration provided to him under the terms
of the Letter Agreement or otherwise does not constitute an admission by the
Company or Released Parties that they have violated any law or legal obligation.
     This General Release of Claims is not intended to preclude Employee from
(1) enforcing the terms of the Letter Agreement; (2) challenging the validity of
this General Release of Claims; or (3) filing a charge or participating in any
investigation or proceeding conducted by the Equal Employment Opportunity
Commission. Employee further agrees to waive his right to any monetary or
equitable recovery should any federal, state or local administrative agency
pursue any claims on his behalf arising out of or related to his employment with
and/or separation from employment with the Company and promises not to seek or
accept any award, settlement or other monetary or equitable relief from any
source or proceeding brought by any person or governmental entity or agency on
his behalf or on behalf of any class of which he is a member with respect to any
of the claims he has waived.

 



--------------------------------------------------------------------------------



 



     Employee acknowledges and agrees that Employee has read this General
Release of Claims carefully, and acknowledges that he has been given at least
twenty one (21) days from the date of receipt of this General Release of Claims
to consider all of its terms and has been advised to consult with any attorney
and any other advisors of the Employee’s choice prior to executing this General
Release of Claims, at his own expense. Employee fully understands that, by
signing below, Employee is voluntarily giving up any right which Employee may
have to sue or bring any other claims against the Released Parties, including
any rights and claims under the Age Discrimination in Employment Act. The terms
of this General Release of Claims shall not become effective or enforceable
until eight (8) days following the date of its execution by Employee, during
which time Employee may revoke the Letter Agreement. Employee may revoke the
Letter Agreement by notifying the Company in writing (to the attention of the
President and Chief Executive Officer with a copy to Vice President of Legal
Affairs). For Employee’s revocation to be effective, written notice must be
received by no later than the close of business on the eighth (8th) day after
Employee signs this General Release of Claims. The terms of this offer to
provide the payments and other benefits described in paragraph 3(e) of the
Letter Agreement, will expire if not accepted during the 21 day review period.
     Employee agrees to keep confidential all information contained in this
General Release of Claims and relating to this General Release of Claims, except
(1) to the extent the Company consents in writing to such disclosure; (2) if
Employee is required by process of law to make such disclosure and Employee
promptly notifies the Company of his receipt of such process; or (3) because
Employee must disclose certain terms on a confidential basis to his financial
consultant, attorney or spouse.
     This General Release of Claims shall be construed and enforced in
accordance with, and governed by, the laws of the State of New Jersey, without
regard to principles of conflict of laws. If any clause of this General Release
of Claims should ever be determined to be unenforceable, it is agreed that this
will not affect the enforceability of any other clause or the remainder of this
General Release of Claims.
     This General Release of Claims is final and binding and may not be changed
or modified except as set forth herein or in a writing signed by both parties.
The parties have executed this General Release of Claims with full knowledge of
any and all rights they may have, and they hereby assume the risk of any mistake
in fact in connection with the true facts involved, or with regard to any facts
which are now unknown to them.
     By signing this General Release of Claims, Employee acknowledges that:
(1) he has read this General Release of Claims completely; (2) he has had an
opportunity to consider the terms of this General Release of Claims; (3) he has
had the opportunity to consult with an attorney of his choosing prior to
executing this General Release of Claims to explain this General Release of
Claims and its consequences; (4) he knows that he is giving up important legal
rights by signing this General Release of Claims; (5) he has not relied on any
representation or statement not set forth in this General Release of Claims;
(6) he understands and means everything that he has said in this General Release
of Claims, and he agrees to all its terms; and (7) he has signed this General
Release of Claims voluntarily and entirely of his own free will.

                 
 
               
 
 
 
Date      
 
[Name of Employee]    
 
               
 
               
 
               
 
  Date       Memory Pharmaceuticals Corp.    

 